Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 1-21 are objected to because of the following informalities:
There is a lack of antecedent basis for “the screw” – claim 1.
Claims 2-21 depend from claim 1 and thus have at least the same defect.
Claim 8 includes the typo “oen”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thalheim (US 2002/0027834) in view of Born (US 2008/0101162).

at least one clamp (5), which is configured to bend due to coming into contact with a surface of the movement (figures 6-7) and with a surface of the watch case element (1 - figures 6-7),
when the movement is pressed under action of the screw during assembly and/or when the movement and the watch case element are relatively displaced in an axial direction of the movement (figures 3, 4, 6, 7) such as to press the at least one clamp between said surface of the movement and said surface of the watch case (7, 1 figures 6, 7); wherein the at least one clamp is made of superelastic alloy and/or of a shape memory alloy (abstract).
Thalheim does not specifically detail the shape memory alloy and thus fails to disclose a shape memory having super elastic properties. 
Born teaches selecting Nitinol as the shape memory alloy in forming a timepiece shape metal clamp – paragraph 20 figure 2a. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Thalheim’s shape metal from Nitinol, as taught by Born. The reason for doing so would have been to use a well-known shape metal for use as a deforming clamp in the field of horology. As noted by applicant’s specification Nitinol is a superelastic shape metal alloy (specification 11/8/18 page 23 lines 1-3).

With regard to claim 2 Thalheim and Born teach the system as claimed in claim 1, wherein the at least one clamp comprises a cross-section, the second moment of area of which changes along a longitudinal axis, so that a profile of maximum stresses is constant or substantially constant over at least part of a length of the at least one clamp (the element is a shape memory, in order to achieve the disclosed bending the moment of area of which changes along a longitudinal axis, so that a profile of maximum stresses is constant or substantially constant over at least part of a length thereof).

With regard to claim 3 Thalheim and Born teach the system as claimed in claim 1, wherein the at least one clamp comprises an element for  fixing (8 of element 5 and/or 16 and/or 17)to the movement (figures 6-7) or to the watch case element (1 figures 6, 7).

With regard to claim 4 (depends from claim 1) Thalheim does not disclose the claimed: the thickness (e) of the at least one clamp is greater than or equal to 0.5 mm.  
Timepieces come in a very large variety of shapes and sizes from large tower clocks visible to an entire city, to very small wristwatches to fit on the wrist of small persons. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure the thickness of the at least one clamp to be greater than or equal to .5mm. The reason for doing so would have been to size the clamp for use in an appropriate size for the many varied forms a timepiece can take. A thickness of greater than .5mm would be reasonably expected given normal wristwatch sizing and design. The retention ring must be strong enough to reasonably retain the movement to the case.

With regard to claim 5 (depends from claim 1) Thalheim does not disclose the claimed: wherein the bent length (Lf) of the at least one clamp is less than or equal to 1.35 mm.  
Timepieces come in a very large variety of shapes and sizes from large tower clocks visible to an entire city, to very small wristwatches to fit on the wrist of small persons. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure the bent length (Lf) of the at least one clamp is less than or equal to 1.35 mm.  The reason for doing so would have been to size the clamp for use in an appropriate size for the many varied forms a timepiece can take. A bent length of less than 1.35mm would be reasonably expected given normal wristwatch sizing and design. The bend region is depicted in the figures are fairly small relative to the rest of the structure and the 

With regard to claim 6 Thalheim and Born teach a timepiece (paragraph 7) unit comprising a system according to claim 1.

With regard to claim 7 Thalheim and Born teach a timepiece (paragraph 7) comprising a system according to claim 6.

With regard to claim 8 Thalheim and Born teach the system according to claim 1, wherein the at least one clamp is made of nickel titanium alloy (Born paragraph 20).

With regard to claim 9 Thalheim and Born teach the system according to claim 8, wherein the nickel titanium alloy is nitinol (Born paragraph 20)

With regard to claim 10 Thalheim and Born teach the system according to claim 1, wherein the at least one clamp comprises a cross section, the moment of area of which changes along a longitudinal axis by change in the width and/or in the thickness (figures 3, 4, 6, 7).

With regard to claim 12 Thalheim and Born teach the system according to claim 6, which is a timepiece movement (figure 6, paragraph 7).

With regard to claim 13 Thalheim and Born teach the system according to claim 6, which is a watch case (1 figure 6)

With regard to claim 14 Thalheim and Born teach the system according to claim 6, which is a wristwatch (figure 3).

With regard to claim 15 Thalheim and Born teach a timepiece (paragraph 7) comprising a system according to claim 5. 

With regard to claim 16 Thalheim and Born teach a timepiece unit (paragraph 7) according to claim 15, which is a watch case element (1).

With regard to claim 17 Thalheim and Born teach a timepiece unit (paragraph 7) according to claim 15, which is a wristwatch (paragraph 7 figure 3).

With regard to claim 18 Thalheim and Born teach a system according to claim 2, wherein the at least one clamp comprises an element for fixing (8 of element 5 and/or 16 and/or 17) to the movement or the the watch case element (1 figures 6-7).

With regard to claim 19 (depends from claim 2) Thalheim does not disclose the claimed: the thickness of the at least one clamp is greater than or equal to 0.5 mm.  
Timepieces come in a very large variety of shapes and sizes from large tower clocks visible to an entire city, to very small wristwatches to fit on the wrist of small persons. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure the thickness of the at least one clamp to be greater than or equal to .5mm. The reason for doing so would have been to size the clamp for use in an appropriate size for the many varied forms a timepiece can take. A 

With regard to claim 20 (depends from claim 3) Thalheim does not disclose the claimed: the thickness of the at least one clamp is greater than or equal to 0.5 mm.  
Timepieces come in a very large variety of shapes and sizes from large tower clocks visible to an entire city, to very small wristwatches to fit on the wrist of small persons. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure the thickness of the at least one clamp to be greater than or equal to .5mm. The reason for doing so would have been to size the clamp for use in an appropriate size for the many varied forms a timepiece can take. A thickness of greater than .5mm would be reasonably expected given normal wristwatch sizing and design. The retention ring must be strong enough to reasonably retain the movement to the case.

With regard to claim 21 Thalheim and Born teach the system accordin to claim 1, wherein the at least one clamp (figures 3, 4, 6, 7) is configured to bend due to coming into contact with a surface of the movement (figures 6, 7) and with a surface of the watch case element (1 figures 6, 7) when the movement and the watch case element are relatively displaced in an axial direction of the movement (figures 6, 7) such as the press the at least one clamp between said surface of the movement and said surface of the watch case (figures 6, 7).

Allowable Subject Matter
Claim 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






8-12-21
/SEAN KAYES/              Primary Examiner, Art Unit 2844